Citation Nr: 0306151	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  97-04 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

Entitlement to an increased rating for osteochondritis 
dissecans of the right knee, evaluated as 10 percent 
disabling from April 18, 1996 to December 7, 1998.

Entitlement to an increased rating for osteochondritis 
dissecans of the right knee status post arthroscopy, 
evaluated as 10 percent disabling from February 1, 1999 to 
December 20, 1999.

Entitlement to an increased rating for osteochondritis 
dissecans of the right knee status post total knee 
arthroplasty, evaluated as 30 percent disabling since 
February 1, 2001.

Entitlement to an increased rating for osteochondritis 
dissecans of the left knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from July 1944 to August 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 decision by the Department 
of Veterans Affairs (VA) Denver, Colorado, Regional Office 
(RO).  That decision denied an increased rating for bilateral 
osteochondritis dissecans of the knees, for which, at that 
time, the veteran had been in receipt of a combined 20 
percent rating.  In March 1999, the Board remanded the claim 
to the RO with instructions to schedule the veteran for a 
hearing before a Member of the Board.

A July 2000 rating decision continued a combined rating of 20 
percent through December 20, 1999.  Separate ratings of 10 
percent were granted for osteochondritis dissecans of the 
left and right knee, effective December 21, 1999.  A 100 
percent rating was granted for osteochondritis dissecans of 
the right knee, status post total knee arthroplasty effective 
from December 21, 1999 through January 31, 2001.  A 30 
percent rating was awarded for the right knee, effective 
February 1, 2001.

The Board remanded the claim in March 2001 and instructed the 
RO to complete additional development and insure that all of 
the VA's duties to the veteran had been satisfied.  A 
September 2002 rating decision assigned the separate rating 
for each knee effective April 18, 1996.  The right knee was 
rated as 10 percent disabling from April 18, 1996 to December 
7, 1998.  A 100 percent rating was awarded from December 8, 
1998 through January 31, 1999.  A 10 percent rating was 
awarded from February 1, 1999 through December 20, 1999.  A 
100 percent rating was awarded from December 21, 1999 through 
January 31, 2001.  A 30 percent rating for the right knee was 
assigned effective February 1, 2001.  The left knee was rated 
as 10 percent disabling effective April 18, 1996.

The veteran testified before a Member of the Board at a 
hearing held at the RO in May 2000.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.The evidence does not reasonably show that the veteran's 
right knee disability has limited extension to 15 degrees or 
more or limited flexion to 20 degrees or less for the period 
from April 18, 1996 to December 7, 1998.  Moreover, there is 
no evidence of recurrent subluxation or lateral instability 
of the right knee during that time frame.

3.The evidence reasonably shows that the veteran's right knee 
disability was approximately productive of limitation of 
extension to 20 degrees between February 1, 1999 and December 
20, 1999.

4.  The evidence developed for the period from February 1, 
2001 does not reasonably show that the veteran's right knee 
disability is productive of chronic residuals of knee 
replacement of such extent that the veteran experiences 
symptoms of severe painful motion and weakness.


5.  The evidence reasonably shows that the symptoms related 
to the veteran's left knee disability are more nearly 
productive of a limitation of extension to 20 degrees.


CONCLUSIONS OF LAW

1.  Osteochondritis dissecans of the right knee was not more 
than 10 percent disabling according to the schedular 
criteria, for the period from April 18, 1996 through December 
7, 1998.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5020, 5257, 5260 and 
5261 (2002).

2.  The criteria for a 30 percent rating for osteochondritis 
dissecans of the right knee status post arthroscopy are met 
for the period from February 1, 1999 through December 20, 
1999.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5020, 5257, 5260 and 
5261 (2002).

3.  Osteochondritis dissecans of the right knee status post 
total knee arthroplasty is not more than 30 percent disabling 
according to the schedular criteria for the period from 
February 1, 2001.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5055 (2002).

4.  The criteria for a 30 percent rating for osteochondritis 
dissecans of the left knee are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a Diagnostic 
Codes 5020, 5257, 5260 and 5261 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 11 Stat. 2096 (2000) was enacted.  The VCAA redefines 
the VA's obligations with respect to its duty to assist the 
claimant with the development of facts pertinent to a claim 
and includes an enhanced duty to notify the claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991 & Supp. 2002).  See also Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,623 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.156(a), 3.159 and 
3.326(a) (2002)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendment to 38 C.F.R. § 3.156(a) (relating to the definition 
of new and material evidence) and to the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims), which apply to any application to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
the VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).  Specifically, the RO 
has obtained records corresponding to medical treatment 
reported by the veteran and has afforded him a VA examination 
addressing his claimed disabilities.  There is no indication 
of additional relevant medical evidence that has not been 
obtained by the RO to date.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in a September 
2001 letter.  See 38 U.S.C.A. § 5103A (West 1991 & Supp. 
2002).  This letter, which includes a summary of the newly 
enacted provisions of 38 U.S.C.A. §§ 5103 and 5103A, also 
contains a specific explanation of the type of evidence 
necessary to substantiate the veteran's claims, as well as 
which portion of that evidence (if any) was to be provided by 
him and which portion the VA would attempt to obtain on his 
behalf.  The specific requirements for a grant of the 
benefits sought on appeal will be discussed in further detail 
below, in conjunction with the discussion of the specific 
facts of this case.  See generally Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

II.  Factual Background

Service medical records indicate that the veteran complained 
of bilateral knee pain in September 1944.  The August 1946 
separation examination noted a diagnosis of synovitis of the 
right knee.  An August 1948 rating decision granted service 
connection for synovitis of the right knee and assigned an 
initial disability rating of 10 percent, under Diagnostic 
Code 5099-5020.

An October 1952 rating decision reclassified the veteran's 
knee condition as bilateral osteochondritis dissecans and 
assigned a combined rating of 20 percent, under Diagnostic 
Code 5099-5020.

The veteran filed a claim for an increased rating for his 
bilateral knee condition in April 1996.

A May 1996 VA examination report noted that the veteran 
reported that his knees had progressively worsened.  He 
complained of constant bilateral knee pain.  On examination, 
the knees were swollen, mostly from joint and bony 
abnormalities.  There was no significant effusion in either 
knee.  The left knee extended fully and flexed to 155 
degrees.  It did have bony crepitus beneath the patella.  The 
collateral and cruciate ligaments were stable.  There was no 
joint line tenderness of the left knee.  The right knee 
extended fully.  Flexion was limited to 145 degrees.  There 
was a great deal of crepitus beneath the patella.  The 
collateral and cruciate ligaments were stable.  There was no 
joint line tenderness of the right knee.

The May 1996 VA examiner reviewed x-rays of the veteran's 
knees.  With regard to the left knee, he indicated that the 
veteran had osteochondritis dissecans of the patella.  There 
was some spurring of the medial tibial prominence.  The joint 
space was relatively spared.  The examiner noted it might 
have been slightly narrowed on the medial aspect.  With 
regard to the right knee, the examiner stated that there was 
osteochondritis dissecans of the right patella.  There was 
spurring of the medial tibial prominence.  There was minimal 
medial joint space narrowing.

A December 1996 VA treatment note indicated that the veteran 
reported persistent intermittent knee discomfort over the 
years that had become persistently worse.  On examination, 
the veteran ambulated with a limp.  He had full extension and 
flexion of the right knee.  There was tenderness with 
palpation over the medial and lateral patellar facets.  There 
was not much mediolateral tenderness.  He had little if any 
effusion.  There was no ligamentous laxity.  The left knee 
was not examined at that time.

VA x-rays taken later in May 1996 showed symmetrical, 
bilateral, mild, degenerative joint disease with minimal 
medial joint compartment narrowing and patellofemoral disease 
with osteophytes around the patella and sclerosis of the 
subchondral bone.

A July 1998 VA examination report noted that the veteran 
complained of bilateral knee pain, right greater than left.  
He reported occasional problems going up and down stairs.  On 
examination, there were some bony prominences of the knees 
with no effusions noted.  There was tenderness to palpation 
on the lateral aspect of the patella bilaterally.  Range of 
motion was 150 degrees of flexion and 0 degrees of extension 
bilaterally.  Medial and lateral collateral ligaments were 
intact.  The anterior and posterior cruciate ligaments were 
intact.  The veteran complained of pain in the last 10 
degrees of flexion bilaterally.

A November 1998 letter from a private physician stated that 
the veteran reported increased pain, swelling and difficulty 
walking.  On examination range of motion in the right knee 
was 0 to 120 degrees, and 0 to 130 degrees in the left knee.  
Patellofemoral manipulation caused some pain and 
apprehension.  He was tender to palpation of the patella.  
The veteran had good stability.  His medial and lateral joint 
lines were only mildly unstable.  Roentgenograms were checked 
and demonstrated moderate degenerative joint disease in the 
medial compartment and moderately severe degenerative joint 
disease of the patellofemoral joint of the left knee.  The 
right knee had severe end-stage degenerative joint disease of 
the patellofemoral joint.

Private treatment notes indicate that the veteran had a right 
knee arthroscopy in December 1998.

A February 1999 private treatment note indicated that the 
veteran was being seen 8 weeks after a right lateral release 
and medial meniscectomy.  He remained tender over the lateral 
release and pain radiated up the thigh somewhat and to a 
lesser extent down the anterolateral shin.  There was mild 
swelling over the release.  Range of motion was from full 
extension to 130 degrees of flexion.

A June 1999 private treatment note stated that the veteran 
was still complaining of pain in the right knee.  On 
examination, the veteran had excellent lateral release.  The 
patella remained laterally disposed.  Range of motion was 
from full extension to 135 degrees of flexion.  There was no 
significant effusion.  Roentgenograms demonstrated 
degenerative joint disease with end-stage destruction of the 
lateral patellofemoral joint.  

An August 1999 VA treatment note reported that the right knee 
had marked osteoarthritic changes with crepitus on any 
motion.  There were definite end points to all joint 
maneuvers.  Range of motion was reduced 50 to 60 percent.  
The left knee showed moderate osteoarthritic changes with no 
crepitus.  Range of motion was reduced about 30 to 35 
percent.

A September 1999 private treatment note indicated that the 
veteran had recently had a series of shots to relieve the 
pain in his right knee.  He reported that shots had helped, 
but he was still experiencing pain.  The veteran's right knee 
was nontender to palpation over his medial lateral joint 
line.  His patellofemoral joint was nontender.  His only 
soreness was anteriorly.  He had excellent range of motion.

Private treatment notes indicate that the veteran had a right 
total knee arthroplasty in December 1999.

The veteran testified before a Member of the Board at a 
hearing held at the RO in May 2000.  The veteran stated that, 
prior to his right knee replacement, his knees had been in a 
great deal of pain and discomfort.  He indicated that 
problems with his knees had begun to limit the activities he 
could do.

A September 2001 VA treatment note indicated that the veteran 
had a well-healed scar anteriorly across the right knee.  He 
had decreased range of motion with flexion and extension of 
the right knee.

A September 2002 VA examination report noted that the 
examiner reviewed the veteran's claims folder and medical 
records.  On examination, the right knee showed an 
examination consistent with total knee replacement.  The 
veteran did not complain of pain or weakness with extension, 
but with flexion complained of pain and weakness at 90 
degrees.  Examination of the left knee showed that the 
veteran was 30 degrees short of full extension, but did not 
complain of pain on flexion.  Passive range of motion was 0 
to 125 degrees in the right knee and 0 to 145 degrees in the 
left knee.  Medial and lateral collateral ligaments were 
intact.  Anterior and posterior cruciate ligaments were 
intact.  Pivot shift examination showed no locking and 
patellar manipulation was not painful.

III.  Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion a 10 percent rating is 
assigned where there is x-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups; and 
a 20 percent evaluation is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2002).

Under Diagnostic Code 5020, synovitis is rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5020.

Under Diagnostic Code 5055, after a knee replacement, 30 
percent is the minimum rating assignable.  With intermediate 
degrees of residual weakness, pain or limitation of motion, 
the disability is rated by analogy to Diagnostic Codes 5256, 
5260 and 5270.  With chronic residuals of severe painful 
motion or weakness in the affected extremity a 60 percent 
rating is appropriate.  A 100 percent rating is assignable 
for 1 year following implantation of the prosthesis.  
38 C.F.R. § 4.71a, Diagnostic Code 5055.

A 30 percent evaluation is assigned for ankylosis of the knee 
in a favorable angle in full extension or in slight flexion 
between 0 and 10 degrees.  A 40 percent rating is available 
where there is ankylosis in flexion between 10 and 20 
degrees.  If there is ankylosis in flexion between 20 and 45 
degrees a 50 percent rating is appropriate.  A rating of 60 
percent is assigned for extremely unfavorable ankylosis in 
flexion at an angle of 45 degrees or more.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5256 (2002).

Under Diagnostic Code 5257, for other knee impairment, 
including recurrent subluxation or lateral instability of the 
knee, a 10 percent evaluation is provided for slight 
impairment.  A moderate degree of impairment is to be rated 
20 percent disabling.  For severe impairment a 30 percent 
rating is appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.  

Limitation of flexion of the leg to 60 degrees warrants a 0 
percent rating.  When flexion is limited to 45 degrees, a 10 
percent rating is assigned.  A 20 percent rating is 
appropriate where flexion is limited to 30 degrees.  A 30 
percent rating is assigned in the case of flexion limited to 
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the leg to 5 degrees warrants a 0 
percent rating.  When extension is limited to 10 degrees, a 
10 percent rating is assigned.  A 20 percent rating is 
appropriate where extension is limited to 15 degrees.  A 30 
percent rating is assigned in the case of extension limited 
to 20 degrees.  A 40 percent rating is appropriate where 
extension is limited to 30 degrees.  A 50 percent rating is 
assigned for limitation of extension to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.  

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical nature 
of the particular disability to be rated under a given 
diagnostic code determines whether the diagnostic code is 
predicated on loss of range of motion.  If a musculoskeletal 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion and another diagnostic 
code based on limitation of motion may be applicable, the 
latter diagnostic code must be considered in light of 
sections 4.40, 4.45, and 4.59.  VAOPGCPREC 09-98 (August 14, 
1998).

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.);  (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.);  (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.);  (d) excess fatigability;  
(e) incoordination, impaired ability to execute skilled 
movements smoothly;  and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.


IV.  Analysis

Right Knee

After having carefully reviewed the evidence of record, the 
Board finds that the evidence does not support a rating in 
excess of 10 percent for the right knee from April 18, 1996 
through December 7, 1998, nor a current rating in excess of 
30 percent.  The evidence does reasonably support an 
increased rating of 30 percent for the right knee for the 
period from February 1, 1999 through December 20, 1999.  The 
reasons follow.

With respect to the rating period from April 18, 1996 through 
December 7, 1998, medical evidence of record notes that the 
veteran had essentially full range of motion during that time 
period.  The May 1996 VA examination report noted full 
extension and flexion to 145 degrees.  The December 1996 VA 
treatment note reported full extension and flexion of the 
right knee.  At the July 1998 VA examination range of motion 
was 0 to 150 degrees.  Functional impairment was not noted to 
an extent as to have warranted assignment of an evaluation in 
excess of 10 percent.  Accordingly, an increased rating is 
not warranted based on limitation of motion under either 
Diagnostic Code 5260 or 5261.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261.

Neither does the evidence of record support an increased 
rating under Diagnostic Code 5257.  Medical records do not 
indicate the presence of lateral instability or recurrent 
subluxation.  The May 1996 and July 1998 VA examination 
reports note that the collateral and cruciate ligaments were 
stable.  The December 1996 VA treatment note indicated that 
there was no ligamentous laxity.  The November 1998 letter 
from a private physician noted good stability.  In addition, 
while the veteran did report symptoms related to pain and 
loss of function at the May 2000 hearing before a Member of 
the Board, he has not reported specific symptoms consistent 
with instability of the knee that are also corroborated by 
clinical findings.  Accordingly, a rating higher than 10 
percent is not appropriate under Diagnostic Code 5257.

An increased evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202.  The Board does not doubt that the veteran had 
functional impairment for this time period; this fact is 
recognized by the 10 percent evaluation.  The veteran has 
reported impairment due to his pain, which is substantiated 
by the medical records.  However, neither the veteran nor the 
examination reports have established that there is additional 
limited motion or the functional equivalent of limitation of 
motion beyond that contemplated by a 10 percent evaluation.  
See 38 C.F.R. §§ 4.40, 4.45.  Accordingly, the Board finds 
that osteochondritis of the right knee was no more than 10 
percent disabling from April 18, 1996 through December 7, 
1998.

With regard to the period from February 1, 1999 through 
December 20, 1999, the Board specifically refers to the 
August 1999 VA treatment note.  This treatment note 
specifically reported the veteran's range of motion was 
reduced 50 to 60 percent.  In addition, marked osteoarthritic 
changes with crepitus on any motion were noted.  Also noted 
is the September 1999 private treatment note indicating that 
the veteran had excellent range of motion.  The Board notes 
that that same treatment note indicated that the veteran had 
just completed a series of injections given to relieve his 
right knee pain.  He reported some relief, but indicated he 
still experienced difficulties with his right knee.  The 
Board is aware that the treatment notes regarding this 
portion of the appeal period are inconsistent.  However, when 
the medical evidence is reviewed in conjunction with the 
veteran's statements and testimony from May 2000, the Board 
finds that these findings, particularly with regard to the 
August 1999 treatment note, most closely approximate a 
limitation of extension to 20 degrees in the schedular 
criteria, and a 30 percent rating is warranted for the right 
knee from February 1, 1999 through December 20, 1999.

The Board finds that this rating also contemplates the 
functional limitation of motion as considered in DeLuca.  
Neither the veteran nor the examination reports have 
established that there is additional limited motion or the 
functional equivalent of limitation of motion beyond that 
contemplated by this 30 percent evaluation.  See 38 C.F.R. 
§§ 4.40, 4.45.  Accordingly, the Board finds that 
osteochondritis of the right knee status post arthroscopy was 
no more than 30 percent disabling from February 1, 1999 to 
December 20, 1999.  Accordingly, a rating of 30 percent for 
osteochondritis of the right knee status post arthroscopy is 
warranted for that period.

Finally, the Board must determine whether the veteran is 
entitled to a rating in excess of 30 percent for the period 
beginning February 1, 2001.  As noted above, the evidence 
does not support such a rating.  As the veteran has had a 
total right knee arthroplasty he is currently appropriately 
rated under Diagnostic Code 5055.  While the evidence of 
record does indicate that the veteran is experiencing some 
chronic residuals of his right knee arthroplasty, the 
evidence does not show that such residuals are consistent 
with what would reasonably be characterized as severe painful 
motion and weakness so as to merit a 60 percent rating.  Such 
a conclusion is consistent with the information revealed by 
the September 2002 VA examination report which noted that the 
veteran did not complain of any pain and weakness with 
extension and had a passive range of motion of 0 to 125 
degrees.

Intermediate residuals of weakness, pain or limitation of 
motion may be rated by analogy under Diagnostic Code 5256, 
5260, 5261.  However, the evidence of record does not 
indicate that the veteran meets the criteria for a schedular 
rating in excess of 30 percent under one of these diagnostic 
codes.  A higher rating is inappropriate under Diagnostic 
Code 5256 as the evidence of record does not show, nor has 
the veteran claimed, ankylosis of the knee to any degree.  
Likewise, a higher rating is not appropriate under Diagnostic 
Code 5261 as the September 2002 VA examination report noted 
that the veteran had full extension and did not complain of 
pain or weakness with extension.  The Board notes that the 
veteran did complain of pain and weakness with flexion at 90 
degrees.  However, a rating in excess of 30 percent is not 
available for limitation of flexion unless flexion is limited 
to 30 degrees or less.  With passive extension measuring 125 
degrees and pain and weakness reported at 90 degrees, such is 
not the case here.

Again, the Board finds that this rating also contemplates the 
functional limitation of motion as considered in DeLuca.  
Neither the veteran nor the examination reports have 
established that there is additional limited motion or the 
functional equivalent of limitation of motion beyond that 
contemplated by this 30 percent evaluation.  See 38 C.F.R. 
§§ 4.40, 4.45.  Accordingly, the Board finds that 
osteochondritis dissecans of the right knee status post total 
arthroplasty is no more than 30 percent disabling at this 
time.

The veteran is competent to report his symptoms.  To the 
extent that the veteran claims symptoms currently related to 
his right knee are worse than the 30 percent evaluation 
contemplates, the Board finds that the medical findings do 
not support such an assertion.  The Board attaches greater 
weight to the clinical findings of skilled, unbiased 
professionals than to the veteran's statements in support of 
a claim for monetary benefits.  To this extent, the 
preponderance of the evidence is against his claim and there 
is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.  
Accordingly, a rating in excess of 30 percent effective from 
February 1, 2001 is denied.

The above decision is based on the VA Schedule of Rating 
Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), 
the Court held that the Board does not have jurisdiction to 
assign extra-schedular evaluations under 38 C.F.R. 
§ 3.321(b)(1), in the first instance.  However, there is no 
evidence that the veteran's right knee disability alone has 
caused such marked interference with employment or 
necessitated frequent periods of hospitalization for the 
periods at issue such as would render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


Left Knee

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the grant of a 30 
percent rating for osteochondritis dissecans of the left 
knee.  The reasons follow.

The Board notes at the outset that there are no findings 
regarding recurrent subluxation or lateral instability of the 
left knee.  The May 1996, July 1998 and September 2002 VA 
examination reports both noted that the collateral and 
cruciate ligaments were stable.  The December 1996 VA 
outpatient treatment note stated there was no ligamentous 
laxity.  The November 1998 letter from a private physician 
noted good stability.  The veteran, in his May 2000 testimony 
and statements of record, has not reported any symptoms 
consistent with recurrent subluxation or lateral instability.  
Accordingly, a higher rating is not appropriate under 
Diagnostic Code 5257.

Medical evidence of record notes multiple, varied ranges of 
motion over the appeals period.  The August 1999 VA 
outpatient treatment note reported that the veteran's range 
of motion in the left knee was reduced 30 to 35 percent.  
Although, the September 2002 VA examiner noted passive range 
of motion was 0 to 145 degrees, he also stated that active 
limitation of motion was limited to 30 degrees short of full 
extension due to pain and weakness.  The Board is aware that 
there are medical records in evidence noting full range of 
motion of the left knee.  However, when the medical evidence 
of limitation of motion is viewed in conjunction with the 
veteran's credible testimony that pain in his left knee 
limits his activities, the Board finds that the impairing 
effects of the veteran's osteochondritis dissecans of the 
left knee are more nearly productive of a limitation of 
extension of 20 degrees.  Accordingly, a 30 percent rating 
for osteochondritis dissecans of the left knee is appropriate 
in this case.

The Board finds that this rating also contemplates the 
functional limitation of motion as considered in DeLuca.  
Neither the veteran nor the examination reports have 
established that there is additional limited motion or the 
functional equivalent of limitation of motion beyond that 
contemplated by this 30 percent evaluation.  See 38 C.F.R. 
§§ 4.40, 4.45.  Accordingly, the Board finds that 
osteochondritis dissecans of the left knee is no more than 30 
percent disabling.

The above decision is based on the VA Schedule of Rating 
Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), 
the Court held that the Board does not have jurisdiction to 
assign extra-schedular evaluations under 38 C.F.R. 
§ 3.321(b)(1), in the first instance.  However, there is no 
evidence that the veteran's osteochondritis dissecans of the 
left knee alone has caused such marked interference with 
employment or necessitated frequent periods of 
hospitalization for the periods at issue such as would render 
impractical the application of the regular schedular 
standards.  In the absence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

ORDER

Entitlement to a rating in excess of 10 percent for the 
period from April 18, 1996, to December 7, 1998 for 
osteochondritis dissecans of the right knee is denied.

Entitlement to a rating of 30 percent for osteochondritis 
dissecans of the right knee status post arthroscopy, for the 
period from February 1, 1999 through December 20, 1999, is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.

Entitlement to a rating in excess of 30 percent effective 
February 1, 2001 for osteochondritis dissecans of the right 
knee status total knee arthroplasty is denied.


Entitlement to a rating of 30 percent for osteochondritis 
dissecans of the left knee is granted, subject to the laws 
and regulations governing the award of monetary benefits.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

